31,q25 -ol,o2t03,w,CT5,CJo     J

                                                                                      OI,<Jg1
                          Rodolfo Gaicia 768418                                      C)~t I (0
                          LH.l098 S.HWY    2037
                          Ft.Stockton,TX.79735



Court of Criminal Appeals of Texas
P.O.BOX 12308,Capitol Station,
Austin,Texas 78711                                            August 10,2015



The State of Texas Vs.Rodolfo Garcia.Cause No.2154 ahd 2156.


RE:     Request for Court Events and dates.



Dear Court of Criminal Appeals Clerk;

        I would like to obtain dates and          wri~e   numbers approiimate

and howmany 11.07 I have filed in your court.My District court

are     refusing     to   provid      me   with   this information that is why

I     am . requesting     to    you    with all the events that I have filed

before in this Court and the numbers of the writes,please.

Thank you and I appreciated for your time.




                                                           Sincerely yours,

                                                           s#?~.4.~
                                                          Garcia,R.i768418
                                                          SIDi02559852
                                                          LH.l098 S.HWY 2037
                                                          Ft.Stockton,TX79735




                                                           /~UG   14 2015


CC:File
Ie}FBt fer (brt Em1ts arrl dates;